Citation Nr: 0013039	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.  He died on October [redacted], 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

The veteran died on October [redacted], 1999, prior to 
adjudication of his appeal by the Board of Veterans Appeals.


CONCLUSION OF LAW

The veteran's appeal on the issue of waiver of recovery of an 
overpayment of improved disability pension benefits must be 
dismissed due to the veteran's death.  38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2, 2000, the Board received a copy of the veteran's 
death certificate, indicating that he had died on October [redacted], 
1999.   The record shows that the veteran had pending an 
appeal on the issue of waiver of recovery of an overpayment 
of improved disability pension benefits at the time of his 
death.

An appeal pending before the Board of Veterans' Appeals when 
the appellant dies will be dismissed.  38 C.F.R. § 20.1302 
(1999).

Accordingly, the veteran's appeal for waiver of recovery of 
an overpayment of improved disability pension benefits must 
be dismissed.







ORDER

The appeal for waiver of recovery of an overpayment of 
improved disability pension benefits is dismissed.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

